


First National Bank
Omaha






TERMINATION AGREEMENT
BETWEEN FIRST NATIONAL BANK OF OMAHA
AND CARDINAL ETHANOL, LLC
dated as of October 8,2013








The parties hereby terminate the interest rate swap transaction ("Swap
Transaction"), evidenced by the Confirmation dated as of December 19, 2006,
Reference Number 21265, with an initial Notional Amount of $41,500,000.00,
executed by the parties, together with their obligations with respect to such
Swap Transaction under the ISDA Master Agreement dated as of December 19, 2006
(the "Master Agreement") between them. In consideration of such termination, the
following Termination Fee shall be payable.




Termination Fee:        $662,597.00
Payable by:        Cardinal Ethanol, LLC
Due Date:        October 10, 2013
Payable to:        First National Bank of Omaha






Any other Transactions currently outstanding under the Master Agreement shall
remain in full force and effect. IN WITNESS WHEREOF, the parties have executed
this Termination Agreement effective as of the date hereof.




 
First National Bank of Omaha
 
 
 
By: /s/ Jeremy Reineke
 
Name: Jeremy Reineke
 
Title: Vice President
 
 
 
Cardinal Ethanol, LLC
 
 
 
By: /s/ William Dartt
 
Name: William Dartt
 
Title: CFO





